Citation Nr: 1735028	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-45 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from January 1951 to December 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2015 and May 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2015, the RO denied entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  The claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss was denied in September 2015.  The Veteran filed a Notice of Disagreement in December 2015.  The RO issued a Statement of the Case (SOC) in July 2016.  The Veteran filed his Substantive Appeal in August 2016.

In May 2016, the RO denied entitlement to service connection for post-traumatic stress disorder.  The Veteran filed a Notice of Disagreement in June 2016, and filed a statement regarding his stressor shortly thereafter.  The RO issued a SOC in November 2016.  The Veteran filed his Substantive Appeal in January 2017.

In June 2017, the Veteran, via his representative, waived RO review of newly submitted evidence.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board is broadening the Veteran's claim of entitlement to service connection for PTSD to a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected in the issues section above.  See id. at 5 (the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...").

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of March 28, 2017, the Veteran's pure tone threshold averages were 64 in the right ear and 65 in the left ear, with speech recognition scores of 58 percent and 74 percent, respectively. 


CONCLUSION OF LAW

Since March 28, 2017, the criteria for entitlement to an evaluation in excess of 10 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  




II.  Increased Evaluation

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for bilateral hearing loss.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to an evaluation of 30 percent beginning March 28, 2017.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz (Hertz)) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

VA Medical Center (VAMC) records from the period around the Veteran's claim of entitlement to an increased evaluation for bilateral hearing loss reflect ongoing treatment for the condition.  The Veteran indicated to the audiologist in March 2015 that his hearing was deteriorating, and he found himself reading lips when speaking with people.  At that time, an evaluation only measured speech discrimination, which remained stable around 76 percent.  

In a July 2015 VA examination, the authorized audiological evaluation measured pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
80
LEFT
35
35
50
75
75

Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  Applying the above results to Table VI, the Veteran has a numerical value of IV for the right ear and IV for the left ear.  Applying these values to Table VII, the Veteran's disability evaluation is 10 percent.  See 38 C.F.R. § 4.85.  Applying the results to Table VIa does not yield a higher numerical value.

In a March 2017 VA examination, the authorized audiological evaluation measured pure tone thresholds, in decibels, as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
65
85
LEFT
35
45
60
75
80

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and of 74 percent in the left ear.  Applying the above results to Table VI, the Veteran has a numerical value of VII for the right ear and V for the left ear.  Applying these values to Table VII, the Veteran's disability evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Applying the results to Table VIa does not yield a higher numerical value.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Based upon the March 28, 2017, audiological evaluation, the Veteran is entitled to an evaluation of 30 percent from that date.  Prior to March 28, 2017, medical evidence of record does not demonstrate pure tone threshold measurements and speech discrimination scores that would warrant a higher evaluation.  While the Veteran is certainly competent to testify to ongoing symptomatology of a disability, he is not competent to determine the severity of his hearing loss.  Credible audiology evaluations of record indicate hearing acuity through medical testing.  As audiology reports prior to March 28, 2017 did not indicate pure tone averages worse than 58 dB in the right ear and 59 dB in the left ear with 76 percent speech discrimination bilaterally, the Veteran is not entitled to a rating in excess of 10 percent for this period.  Similarly, since March 28, 2017, evidence of record does not show pure tone threshold averages worse than 64 dB in the right ear and 65 dB in the left ear with 58 percent and 74 percent speech discrimination, respectively, the Veteran is not entitled to a rating in excess of 30 percent for this time period.

Resolving doubt in favor of the Veteran, he is entitled to an evaluation of 30 percent for bilateral hearing loss effective March 28, 2017.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to March 28, 2017 is denied.

2.  Entitlement to an evaluation of 30 percent for bilateral hearing loss since March 28, 2017 is granted.



REMAND

Remand is necessary in order to properly adjudicate the remaining issue.  Unfortunately, it does not appear that the Veteran was provided an examination to assess his claims for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has submitted a detailed stressor statement with respect to PTSD, which included a description of symptoms he is experiencing.  As there is an indication on record that the Veteran's current symptomatology may be related to service, an examination is warranted.  As such, the appropriate examinations must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).

The Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and may not be fully reconstructed.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's acquired psychiatric disorder, to include PTSD.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the reported in-service stressor.  The examiner should advance an opinion as to the following:

a)  Any and all diagnoses that apply to the Veteran's acquired psychiatric disorder.

b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his reported in-service stressors.

The examination report should specifically state that a review of the record was conducted.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection an acquired psychiatric disorder, to include PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.





	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


